Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/21/2022 has been entered. Claims 1-5, 7-18 and 20-22 are pending in the present application.
As a result of this amendment, the previous double patenting and 112(b) rejections are being withdrawn.

Response to Arguments
Applicant argued “at no point does the reference disclose that "for each virtual object of the plurality of virtual objects, a probability that a user intends to select that virtual object using the probability model" is calculated. The reference only discloses using multi-input mode convergence to determine a target object and filtering of the multi-inputs to improve selection of the target object. The reference never mentions calculation of a probability that a user intends to select a particular virtual object. Nor does the reference mention performing such calculation for a plurality of virtual objects,” (Remarks, pp. 11-12). The argument has been fully considered, but is not persuasive. 
In particular, in addition to the previously-cited paragraphs, Lacey further discloses in par. 198: “based on multimodal inputs, the system can calculate a confidence score for various objects in the user's environment that each such object is the target object. The system can select, as the target object, the particular object in the environment that has the highest confidence score”, and par. 212: “The central runtime server 1650 can derive a given value from an input source and produce a lattice of possible values for candidate virtual objects that a user may potentially interact. In some embodiments, the value can be a confidence score. A confidence score can include a ranking, a rating, a valuation, quantitative or qualitative values (e.g., a numerical value in a range from 1 to 10, a percentage or percentile, or a qualitative value of “A”, “B”, “C”, and so on), etc. Each candidate object may be associated with a confidence score, and in some cases, the candidate object with the highest confidence score (e.g., higher than other object's confidence scores or higher than a threshold score) is selected by the system as the target object.” The confidence score associated with each object could be interpreted as a probability that a user intends to select the object.
Because Applicant’s arguments are not persuasive, the previous rejections are being maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12, 15, 16 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lacey et al. (Pub. No. US 2019/0362557).

Regarding claim 1, Lacey discloses a non-transitory computer readable memory medium storing programming instructions executable by a processor of a display system (See par. 508) to: 
render a plurality of virtual objects in a virtual scene displayed on at least one display of the display system (Par. 192: “FIG. 14 illustrates examples of selecting a virtual object using a combination of user input modes. In the scene 1400a, the wearable system can present a user 1410 with a plurality of virtual objects, represented by a square 1422, a circle 1424, and a triangle 1426”); 
determine a plurality of inputs to a probability model associated with selection of each virtual object of the plurality of virtual objects, wherein the plurality of inputs comprise one or more of a user head state, a user eye state, a user input device state, a previous output of the probability model, a virtual object state, a user attribute, or an output from a device in communication with the display system (Par. 408: “At time 4802, the user has focused their eyes on the same virtual object (as the user targeted with their hand(s)) and has also turned their head to point at the same virtual object. Thus, all three modes of input (hand gesture, eye pose, and head pose) have converged together on a common virtual object. The wearable system may detect this convergence (e.g., trimodal convergence) and enable filtering of the user inputs to reduce any uncertainty associated with the user input (e.g., to increase the probability that the system correctly identifies the virtual object that the user is intending to select). The system can selectively utilize different filters and/or models of user input to process convergent inputs (e.g., based on factors such as which inputs have converged and how strongly the inputs have converged)”); 
calculate, for each virtual object of the plurality of virtual objects, a probability that a user intends to select that virtual object using the probability model (Par. 408: “The wearable system may detect this convergence (e.g., trimodal convergence) and enable filtering of the user inputs to reduce any uncertainty associated with the user input (e.g., to increase the probability that the system correctly identifies the virtual object that the user is intending to select). In particular, of the three virtual objects shown in Fig. 14, the circle has the highest probability that a user intends to select because all three input modes (hand gesture, eye pose, and head pose) converge on it”. See also pars. 198 and 212. The confidence score associated with each object could be interpreted as a probability that a user intends to select the object); and 
determine, responsive to a user input via a user input device, an intended virtual object of the plurality of virtual objects based on the calculated probabilities (Par. 407: “At time 4800, a user is providing hand gesture input to target a particular virtual object. As an example, the user may be pointing at the virtual object”. Note that a hand gesture input is used in this example, but it could be a user input device, as described in par. 194 and illustrated in Fig. 14 – scene 1400c. Note also that the wearable system cannot ascertain which one of the circle and square is the object that the user intends to select based solely on the hand gesture input mode. But because the user also directs their head and gaze towards the circle (see par. 193), the wearable system can ascertain that the intended object is the circle because it has the highest convergence of input modes. Therefore, it could be said that the circle (the intended virtual object) is determined based on the calculated probabilities).

Regarding claim 2, Lacey discloses the non-transitory computer readable memory medium of claim 1, wherein the output from the device in communication with the display system includes at least one of:
a confidence value of a tracking system; 
data from a personal electronic device of the user; or 
data from a computer vision system (The device in communication with the wearable system is the user input device (totem) whose pose can be tracked by a computer vision system, as disclosed in par. 86).

Regarding claim 3, Lacey discloses the non-transitory computer readable memory medium of claim 1,
wherein the probability model is trained based, at least in part, on one or more user sessions (Par. 149: “The object recognitions can additionally or alternatively be performed by a variety of machine learning algorithms. Once trained, the machine learning algorithm can be stored by the HMD... In some embodiments, individual models can be customized for individual data sets. For example, the wearable device can generate or store a base model. The base model may be used as a starting point to generate additional models specific to a data type (e.g., a particular user in the telepresence session), a data set (e.g., a set of additional images obtained of the user in the telepresence session), conditional situations, or other variations. In some embodiments, the wearable HMD can be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data”).

Regarding claim 7, Lacey discloses the non-transitory computer readable memory medium of claim 1,
wherein the user head state includes a position, an orientation, and a velocity of the user's head (Pars. 86 and 626).

Regarding claim 8, Lacey discloses the non-transitory computer readable memory medium of claim 1,
wherein the user eye state includes a gaze direction and a velocity of the user's eye gaze (Pars. 86 and 627).

Regarding claim 9, Lacey discloses the non-transitory computer readable memory medium of claim 1,
wherein the user input device state includes a position, an orientation, and a velocity of the user input device (Pars. 86, 163, and 628).

Regarding claim 10, Lacey discloses the non-transitory computer readable memory medium of claim 1,
wherein the previous output of the probability model includes a previous calculated probability for each of the plurality of virtual objects (Par. 231: “the wearable system can assign confidence score to a virtual object based on historical analysis of the user's interactions. As an example, the wearable system can assign a higher confidence score to a virtual object with which the user frequently interacts. As another example, one user may tend to move virtual objects using voice commands (e.g., “move that there”), whereas another user may prefer to use hand gestures (e.g., by reaching out and “grabbing” a virtual object and moving it to another position). The system can determine such user tendencies from the historical analysis. As yet another example, an input mode may be frequently associated with a particular user interface operation or a particular virtual object, as a result, the wearable system may increase the confidence score to the particular user interface operation or the particular virtual object, even though there may be an alternative user interface operation or virtual object based on the same input”), and wherein the virtual object state includes a position and velocity of each of the plurality of virtual objects within the virtual scene (Pars. 92, 145, 160, and 474).

Claims 11, 12, 21 and 22 recite similar limitations as respective claims 1, 2, (7 + 8 + 9) and 10, but are directed to a 3D stereoscopic display system. Since Lacey also discloses such a system, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 15, 16 and 20 recite similar limitations as respective claims 1, 2 and (7+8+9+10), but are directed to a wireless device. Since Lacey also discloses a wireless device comprising at least one antenna and at least one radio in communication with the at least one antenna (See pars. 100 and 103), a tracking system comprising two or more cameras (See par. 86), a display (See Fig. 2A), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, in view of Tseng (Pat. No. US 8,681,178).

Regarding claim 4, Lacey discloses the non-transitory computer readable memory medium of claim 3,
wherein training the probability model includes customizing the probability model to a plurality of particular users (See par. 149 cited above. In particular, the wearable system can associate a unique set of models for a particular user in a telepresence session).
Lacey, however, is silent about the plurality of particular users being associated with one or more user attributes.
In the same field of endeavor, Tseng teaches determining the most likely selection based on a user’s interest stored in a user profile (Col. 22, ll. 5-26).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tseng into Lacey by associating a user profile with a particular user in a telepresence session, and training the probability model based on the user profile, e.g. user’s interests. The motivation would have been to enhance a user’s experience with the wearable system because AR content is customized according to their interest.

Claim 13 recites similar limitations as claims 3 and 4 combined, but is directed to a 3D stereoscopic display system. Since Lacey also discloses such a system, claim 13 can be rejected under the same rationales set forth in the rejection of claims 3 and 4.

Claim 17 recites similar limitations as claims 3 and 4 combined, but is directed to a wireless device. Since Lacey also discloses such a wireless device (See Fig. 2A and associated description), claim 17 can be rejected under the same rationales set forth in the rejection of claims 3 and 4.

Claim(s) 5, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, in view of Aleem et al. (Pub. No. US 2019/0018485).

Regarding claim 5, Lacey discloses the non-transitory computer readable memory medium of claim 1, 








.
In the same field of endeavor, Aleem teaches using a recurrent neural network to compute the probability a UI element will be gazed/selected (Par. 219: “In at least some implementations, the at least one processor may implement a Hidden Markov Model, recurrent neural networks (RNNs), or a temporal model that computes the probability that each UI element will be gazed/selected after a given longer sequence of gaze/selection events for a given UI layout”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the hidden Markov model or recurrent neural network taught by Aleem into Lacey to compute a probability that a virtual object might be selected. The motivation would have been to benefit from artificial intelligence.

Claim 14 recites similar limitations as claim 5, but is directed to a 3D stereoscopic display system. Since Lacey also discloses such a system, claim 14 can be rejected under the same rationale set forth in the rejection of claim 5.

Claim 18 recites similar limitations as claim 5, but is directed to a wireless device. Since Lacey also discloses such a wireless device (See Fig. 2A and associated description), claim 18 can be rejected under the same rationales set forth in the rejection of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613